MODIFIED;REVERSE and REMAND and Opinion Filed November 14, 2022




                                             S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-21-00744-CV

             IN THE INTEREST OF S.M.A. AND N.N.F., CHILDREN

                   On Appeal from the 303rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-16-07076

                             MEMORANDUM OPINION
                      Before Justices Schenck, Reichek, and Goldstein
                                Opinion by Justice Reichek
        In this appeal, Mother challenges the trial court’s final order in a suit to modify

the parent-child relationship.1 Because we conclude the trial court’s findings of fact

do not support its order, we modify the court’s order to conform to its findings of

fact on the issue of child support, and reverse and remand the court’s order regarding

conservatorship, possession, and the parents’ rights and duties for further

proceedings.




    1
       The Office of the Attorney General of Texas contends in its brief on appeal that Mother is improperly
challenging a temporary order rendered by an associate judge prior to trial. It is clear from the issues
brought by Mother that she is challenging the final order rendered by the trial court. Accordingly we
conclude the Attorney General’s argument that Mother’s appeal is moot, and we lack jurisdiction to address
it, is without merit.
                                   Background

        Mother and Father are the parents of two minor children, S.M.A and N.N.F.

An agreed order establishing the parent-child relationship was entered on June 22,

2017.    In the agreed order, Mother and Father were named joint managing

conservators and Father was ordered to pay $620 per month in child support.

        On January 17, 2020, Father filed a petition to modify the parent-child

relationship in which he contended circumstances had materially and substantially

changed. Father requested modification of the conservatorship and termination of

the court-ordered support. Mother filed a counter-petition requesting that Father’s

child support obligation be recalculated, a confirmation of Father’s child support

arrearages, and modifications including the appointment of Mother as sole managing

conservator with the exclusive right to make invasive medical decisions, educational

decisions, and consent to the children’s psychiatric and psychological treatment.

        A trial before the court was conducted on April 30, 2021. Father failed to

appear. At the conclusion of the hearing, the court orally announced it was denying

both Mother’s and Father’s requested modifications to conservatorship, possession,

and their rights and duties. The court further confirmed child support arrearages in

the amount of $24,082.48 and increased the monthly amount of child support to be

paid by Father to $1,700. The judge signed an order reflecting those rulings one

month later.



                                        –2–
      Mother timely requested the trial court to make findings of fact and

conclusions of law. Among the findings and conclusions made by the trial court

were the following:

                  (1) There was a material and substantial change in
            circumstance of the parties;

                  (2) Mother presented permissible, uncontroverted
            testimony regarding Father’s income and resources;

                  (3)    25% of Father’s net monthly resources is $2,300;

                   (4) Child support calculated using the Texas Family
            Code’s guidelines is presumed to be in the best interest of the
            children;

                  (5) The trial court may deviate from the guidelines only
            if evidence rebuts the presumption that application of the
            guidelines is in the best interest of the children;

                   (6) No evidence was presented to overcome or rebut
            this presumption;

                  (7) If the amount of child support ordered varies from
            the amount computed by applying the guidelines, the court is
            required to make findings, including the specific reasons for the
            variance;

                  (8) No findings were made as to the specific reasons the
            amount of support per month ordered by the court varied from
            the amount computed by applying the percentage guidelines;

                    (9) After July 16, 2020, Father disappeared from both
            the litigation and the children’s lives;

                   (10) Father was properly cited to appear at trial but failed
            to do so;

                   (11) At the time of trial, Father had not seen or spoken
            to the children in nine months;



                                        –3–
                   (12) Father refused to participate in the custody
             evaluation;

                  (13) Father presented no evidence at trial that joint
             managing conservatorship was in the best interest of the children;

                   (14) Father presented no evidence that standard
             possession was in the best interest of the children;

                    (15) Father presented no evidence that a residency
             restriction to Dallas County was in the best interest of the
             children.

Father did not object to the trial court’s findings.

                                       Analysis

I. Child Support

      In her first issue, Mother contends the trial court’s order awarding her only

$1,700 per month in child support is not supported by either the trial court’s findings

of fact or the evidence submitted at trial. No party in this case has challenged the

trial court’s findings of fact. Therefore, they are binding on this Court on appeal.

See Hotel Partners v. KPMG Peat Marwick, 847 S.W.2d 630, 632 (Tex. App.—

Dallas 1993, writ denied).

      Findings of fact are the ultimate determinations of all specific inquiries

necessary to establish conduct or the existence or nonexistence of a relevant matter.

Pac. Emp’rs Ins. Co. v. Brown, 86 S.W.3d 353, 356–57 (Tex. App.—Texarkana

2002, no pet.). The judgment rendered by the trial court must conform to the nature

of the case proved. TEX. R. CIV. P. 301. “When the findings of fact do not support

the judgment, the judgment should either be reformed to conform to the findings, or

                                          –4–
if appropriate, it should be reversed.” Brown, 86 S.W.3d at 357; 6 McDonald &

Carlson Tex. Civ. Prac. App. Prac. § 18:14 (2nd ed. 1998 & Supp. 2021).

      The guidelines established by the Texas Family Code state that, for two

children, 25% of the obligor’s net monthly resources is presumptively the amount of

child support that is in the best interest of the children. TEX. FAM. CODE ANN.

§ 154.122. The court here found that 25% of Father’s net monthly resources was

$2,300. The court further found that no evidence was presented to rebut the

presumption that application of the 25% guideline was in the children’s best interest.

The court acknowledged that, to vary from the guidelines, it was required to provide

specific reasons to justify the variance. The court did not provide any findings to

support the award of $1,700, but instead stated no findings in support of a variance

were made.

      There is no way to reconcile the multiple findings made by the trial court on

the child support issue and the amount of monthly support it ordered. The only

amount of child support supported by the findings is $2,300 per month. Because

the trial court’s unchallenged findings show that $2,300 per month was 25% of

Father’s net monthly resources, and this amount of child support was in the

children’s best interest, we resolve Mother’s first issue in her favor, and modify the

trial court’s order to award Mother $2,300 per month in child support. See In re

E.A.C., 162 S.W.3d 438, 444 (Tex. App.—Dallas 2005, no pet.) (modifying trial

court’s order on child support to conform to findings of fact).

                                         –5–
II. Conservatorship, Possession, and Rights and Duties

      In her second issue, Mother contends the trial court abused its discretion in

failing to grant her requested modifications to the children’s conservatorship and

possession and to her and Father’s rights and duties as parents. A trial court abuses

its discretion when it acts arbitrarily, unreasonably, or without reference to any

guiding rules or principles. In re K.A.M.S., 583 S.W.3d 335, 341 (Tex. App.—

Houston [14th Dist.] 2019, no pet.). There is no abuse of discretion if there is some

evidence of a substantive and probative character to support the court’s decision. Id.

      Mother contends the trial court abused its discretion in denying her requested

modifications because her unrebutted evidence showed that Father had disappeared

from the children’s lives. The trial court’s finding that Father had not seen or spoken

to the children in the nine months prior to trial indicates it found Mother’s evidence

credible. While none of the findings made by the trial court support its decision to

deny Mother’s requested modifications, they also cannot be read as unequivocally

supporting the specific modifications she sought. It is impossible for us to discern

the basis of the trial court’s ruling from the findings it made. Because the trial court’s

findings are disconsonant with its order, and we cannot determine the court’s

reasoning from its findings, we conclude that, in the interest of justice, we must

reverse and remand the court’s order on conservatorship, possession, and the

parents’ rights and duties for further proceedings. See Brown, 86 S.W.3d at 359



                                          –6–
(where judgment conflicted with fact findings, appropriate to reverse and remand

for new trial in interest of justice).

       Based on the foregoing, we modify the trial court’s order to award Mother

$2,300 per month in child support to be paid by Father. We reverse the portions of

the order addressing conservatorship and possession of the children, and Mother’s

and Father’s rights and duties as parents, and remand those issues to the trial court

for further proceedings.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


210744F.P05




                                         –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF S.M.A.                     On Appeal from the 303rd Judicial
AND N.N.F., CHILDREN                          District Court, Dallas County, Texas
                                              Trial Court Cause No. DF-16-07076.
No. 05-21-00744-CV                            Opinion delivered by Justice
                                              Reichek. Justices Schenck and
                                              Goldstein participating.

      In accordance with this Court’s opinion of this date, the Modified Order in
Suit Affecting the Parent-Child Relationship signed by the trial court on May 26,
2021 is MODIFIED as follows:

      It is ORDERED that YERVY AGUILA is obligated to pay and shall
      pay to TAMICA LATOYA FITZGERALD child support of two
      thousand three hundred dollars and zero cents ($2,300) per month.

It is further ORDERED that, the portions of the trial court’s order pertaining to
conservatorship, possession, and the parent’s rights and duties are REVERSED
AND REMANDED for further proceedings.

      It is ORDERED that appellant TAMICA LATOYA FITZGERALD recover
her costs of this appeal from appellee YERVY AGUILA.
.


Judgment entered November 14, 2022.




                                        –8–